Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This Office Action is responsive to Applicants' Amendment filed on February 13, 2022, in which claims 1-8 are amended. Claims 4 and 5 have been withdrawn from consideration.  New claims 9-16 have been introduced.  Claims 1-3, 6-16 are currently pending.

Response to Arguments
The rejections to claims 8 under 35 U.S.C. § 112(d) are hereby withdrawn, as necessitated by applicant's amendments and remarks made to the rejections.
Applicant’s arguments with respect to rejection of claims 1-3, 6-16 under 35 U.S.C. 103(a) based on amendment have been considered, however are not deemed persuasive. 
With respect to Applicant's arguments that Friedman is silent on synchronizing two signals being input to the first array area, Examiner respectfully disagrees.  Friedman explicitly teaches that the firing of a neuron is synchronized with a signal overcoming a threshold value, as Applicant rightfully points out.  Applicant is also reminded that cited prior art references must be considered in their entirety and not only the cited sections [ MPEP 2141.02(VI) ].  In an additional possible interpretation of the broadly cited term "synchronized", Examiner would direct Applicant to ¶0075 of 
With respect to Applicant's arguments that Friedman is silent on another signal being temporally subsequent to a first signal, Examiner respectfully disagrees.  Applicant rightfully points out in their remarks that Friedman teaches a signal firing in response to a threshold value being met.  Said threshold is met in response to a first signal being input into the neuron such that the signal resulting from the neuron spiking is considered to be the other signal which is necessarily temporally subsequent to the first signal.  
With respect to Applicant's arguments that ¶0004 of Friedman is irrelevant to the disclosure, Examiner respectfully disagrees.  The entire invention of Friedman and the instant is to imitate spike timing dependent plasticity in a neuromorphic system.  ¶0004 of Friedman concisely introduces the inspiration for the invention.
It is of the Examiner's opinion that the combination of Young and Friedman fully teaches the traversed claim limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over Young (US 2016/0342890 A1) and in view of Friedman (US 2016/0224890 A1). 

Regarding claim 1, Young teaches An array device comprising: a first array area that includes a neuromorphic element which is configured to multiply a signal by a weight corresponding to a variable characteristic value and that is configured to output a first signal which is a result of processing an input signal using the neuromorphic element; and ([¶0002]"This specification relates to computing neural network inferences in hardware." [¶0022] "The system generates accumulated values from the weight inputs and the activation inputs using a matrix multiplication unit of the special-purpose hardware circuit" [¶0030] "FIG. 3 shows an example architecture 300 including a matrix computation unit. The matrix computation unit is a two-dimensional systolic array 306." The activation inputs are interpreted as a signal being multiplied by characteristic weight value.).
a retention unit that is able to retain the first signal output from the first array area or a second signal which is output when the first signal is input to a predetermined computing unit ([¶0033] FIG. 2, FIG. 3 "The weight fetcher interface 308 can receive the weight input from a memory unit, e.g., the dynamic memory 210 of FIG. 2. The weight fetcher interface 308 can send a corresponding weight input to a distinct top-most cell of the array 306. The top-most cell can be a cell along a top-most row of the array 306. For example, the weight fetcher interface 308 can send weight inputs to cells 314 and 316." From FIG. 2 we can see the matrix computation unit 212 embodied in FIG. 3 can be routed directly back to dynamic memory 210 which is interpreted as a retention unit.  Signal from 212 interpreted as synonymous with second signal output when the first signal is input to a predetermined computing unit.).
and is configured to input the retained first signal or the retained second signal to the first array area. (FIG. 2, FIG. 3 The weight fetcher interface 308 feeds retained second signal directly into the first array area of example cells 314 and 316.). However, Young does not explicitly teach wherein the first signal or the second signal which is input from the retention unit to the first array area is synchronized with another signal which is input to the first array area, 
wherein the first signal or the second signal which is input from the retention unit to the first array area and the other signal which is input to the first array area are both data in discrete unit times, 
and wherein the other signal is a signal which is temporally subsequent to the first signal or the second signal which is input from the retention unit to the first array area  

Friedman teaches wherein the first signal or the second signal which is input from the retention unit to the first array area is synchronized with another signal which is input to the first array area, ([¶0075] "The timing diagram 250 shows the relative shape and duration of signals during said phases (E, R, S1 and S2) at the membrane (m), axon (a) and dendrite (d) terminals of each of the neuron N1 and N2. In the diagram 250, the horizontal axis indicates time duration of signals during each phase while the vertical axis indicates relative amplitude of the signals. The neurons N1 and N2 may generate signals simultaneously or at different times. However, each neuron can only spike at an E phase, and can only communicate at an R phase and can only generate program signals during S1 and/or S2 phases." Ensuring that signals are generated simultaneously and in the same phase is interpreted as synonymous with synchronizing another signal which is input to the first array area.).
wherein the first signal or the second signal which is input from the retention unit to the first array area and the other signal which is input to the first array area are both data in discrete unit times, (Any signal (analog current, which may be digitized by an interface block) at the dendrite d of the neuron 101 (such as from pre-synaptic neurons 102, 103, 104) is received by a memory block 164 (FIG. 3) and stored therein. digitized analog data is necessarily in discrete unit times.  ).
and wherein the other signal is a signal which is temporally subsequent to the first signal or the second signal which is input from the retention unit to the first array area ([0004] "The essence of our individual experiences is stored in the conductance of the synapses. The synaptic conductance can change with time as a function of the relative spike times of pre-synaptic and post-synaptic neurons, as per spike-timing dependent plasticity (STDP)" [¶0036] "A spiking electronic neuron integrates inputs from other neurons through programmable PCM synapses, and spikes when the integrated input exceeds a pre-determined threshold" [¶0061] "In block 201, in an evaluation phase, the neuron determines if the integrated input value stored in its main memory 153 exceeds the threshold value σ. If the integrated input value exceeds the threshold value, then a firing condition is satisfied, indicating the neuron is spiking." [¶0062] Another signal being synchronized with first or second signal is interpreted as equivalent to the firing signal resulting from the integrated input value being exceeded.  The STDP signal firing is explicitly temporally subsequent.). 

Friedman and Young are both directed towards neuromorphic hardware systems.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the neuromorphic apparatus in Friedman with that in Young by implementing the spike timing dependent plasticity controllers used in Friedman. The combination would have been obvious because a person of ordinary skill in the art would be able to determine from Friedman ([¶0005] “Neuromorphic systems, also referred to as artificial neural networks, are computational systems that permit electronic systems to essentially function in a manner analogous to that of biological systems.”) which is incidental with the stated goal of the invention in Young to compute neural network inferences in hardware.

Regarding claim 2, Friedman teaches The array device according to claim 1, wherein the retention unit includes a capacitive element that is configured to store a current corresponding to the first signal or the second signal and a switching circuit that is configured to perform charging/discharging switching of the capacitive element. ([¶0036] " In an implementation of STDP in a neuromorphic network, called binary probabilistic STDP, each electronic neuron remembers its last spiking event using a simple resistor-capacitor (RC) circuit... Thus, when an electronic neuron spikes, several events occur, as described below. In one example, the spiking neuron charges an internal “memory” capacitor to V0, wherein the potential across the capacitor decays according to Vt=V0e−t/RC, with RC=50 ms."). 

Regarding claim 3, Friedman teaches The array device according to claim 1, wherein the retention unit is configured to retain data after the current corresponding to the first signal or the second signal has been converted into a digital value. ([¶0062] " Any signal (analog current, which may be digitized by an interface block) at the dendrite d of the neuron 101 (such as from pre-synaptic neurons 102, 103, 104) is received by a memory block 164 (FIG. 3) and stored therein."). 

Regarding claim 6, Friedman teaches The array device according to claim 4, wherein the first signal or the second signal which is input from the retention unit to the first array area and the other signal which is input to the first array area are output via the same line. (See FIG. 10A). 

Regarding claim 7, Friedman teaches The array device according to claim 1, wherein the first array area includes a plurality of different areas including a common line and outputs signals from the plurality of areas as the first signal, and ([¶0034] "Referring now to FIG. 1, there is shown a diagram of a neuromorphic system 10 comprising a cross-bar array 12 coupled to a plurality of neurons 14, 16, 18 and 20 as a network. These neurons are also referred to herein as “electronic neurons”. In one example, the cross-bar array may have a pitch in the range of about 0.1 nm to 10 μm. The system 10 further comprises synapse devices 22 including variable state resistors 23 at the cross-point junctions of the cross-bar array 12, wherein the synapse devices 22 are connected to axon paths 24, dendrite paths 26 and membrane paths 27, such that the axon paths 24 and membrane paths 27 are orthogonal to the dendrites 26. The terms “axon path”, “dendrite path” and “membrane path”, are referred to hereinbelow as “axon”, “dendrite” and “membrane”, respectively.").
wherein the retention unit is table to retain the second signal which is output when the signals output from the plurality of areas of the first array area are input to the computing unit and is configured to input the retained second signal to one or more of the plurality of areas of the first array area. ([¶0036] "A spiking electronic neuron integrates inputs from other neurons through programmable PCM synapses, and spikes when the integrated input exceeds a pre-determined threshold" [¶0041] "The axons 24 have driver devices X3 on one side of the cross-bar array 12. The driver devices comprise CMOS logic circuits implementing the functions described herein according to embodiments of the invention." [¶0061] "In block 201, in an evaluation phase, the neuron determines if the integrated input value stored in its main memory 153 exceeds the threshold value σ. If the integrated input value exceeds the threshold value, then a firing condition is satisfied" input to driver device X3 interpreted as output from the plurality of areas, driver device interpreted as synonymous with computing unit.  Spiking neuron storing integrated input from other neuron interpreted as retention unit retaining second signal. See FIG. 1, FIG. 2, and FIG. 4). 

Regarding claim 8, Young teaches A neural network system comprising the array device according to claim 1 and performing processing of a neural network. ([¶0002]"This specification relates to computing neural network inferences in hardware." [¶0022] "The system generates accumulated values from the weight inputs and the activation inputs using a matrix multiplication unit of the special-purpose hardware circuit" [¶0030] "FIG. 3 shows an example architecture 300 including a matrix computation unit. The matrix computation unit is a two-dimensional systolic array 306."). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Young and in view of Friedman. 

Regarding claim 9, Young teaches a first array area that includes a neuromorphic element which is configured to multiply a signal by a weight corresponding to a variable characteristic value and that is configured to output a first signal which is a result of processing an input signal using the neuromorphic element; and ([¶0002]"This specification relates to computing neural network inferences in hardware." [¶0022] "The system generates accumulated values from the weight inputs and the activation inputs using a matrix multiplication unit of the special-purpose hardware circuit" [¶0030] "FIG. 3 shows an example architecture 300 including a matrix computation unit. The matrix computation unit is a two-dimensional systolic array 306." The activation inputs are interpreted as a signal being multiplied by characteristic weight value.).
a retention unit that is able to retain the first signal output from the first array area or a second signal which is output when the first signal is input to a predetermined computing unit ([¶0033] FIG. 2, FIG. 3 "The weight fetcher interface 308 can receive the weight input from a memory unit, e.g., the dynamic memory 210 of FIG. 2. The weight fetcher interface 308 can send a corresponding weight input to a distinct top-most cell of the array 306. The top-most cell can be a cell along a top-most row of the array 306. For example, the weight fetcher interface 308 can send weight inputs to cells 314 and 316." From FIG. 2 we can see the matrix computation unit 212 embodied in FIG. 3 can be routed directly back to dynamic memory 210 which is interpreted as a retention unit.  Signal from 212 interpreted as synonymous with second signal output when the first signal is input to a predetermined computing unit.).
and is configured to input the retained first signal or the retained second signal to the first array area. (FIG. 2, FIG. 3 The weight fetcher interface 308 feeds retained second signal directly into the first array area of example cells 314 and 316.). However, Young does not explicitly teach An array device comprising: an input interface; 
a conversion circuit that is configured to convert a signal input from a synchronization circuit into a signal which is processed in a first array area, and output the converted signal to a first array area 
a synchronization circuit 
wherein the synchronization circuit performs control so that the timing of a signal input from the input interface to the conversion and the timing of a signal read from the retention unit and input to the conversion circuit have a predetermined timing relationship.  

Friedman teaches An array device comprising: an input interface; ([¶0093] "Each driver circuit X2 and X3 includes a stochastic signal generator 250A shown in FIG. 11...The stochastic signal generator 250A comprises a cyclic counter 251 that is constantly updating its value (i.e., always-on counter), a spike dependent counter 252 that is initiated when an external alter signal" Spike Dependent Counter 252 interpreted as synonymous with input interface.).
a conversion circuit that is configured to convert a signal input from a synchronization circuit into a signal which is processed in a first array area, and output the converted signal to a first array area ([¶0062] " Any signal (analog current, which may be digitized by an interface block) at the dendrite d of the neuron 101 (such as from pre-synaptic neurons 102, 103, 104) is received by a memory block 164 (FIG. 3) and stored therein." Interface block is interpreted as synonymous with conversion circuit.).
a synchronization circuit ([¶0086] " As shown by example in FIG. 10B, in one embodiment, an axon driver X3 comprises a timing circuit 453 and a level generator circuit 454" timing circuit interpreted as synonymous with synchronization circuit.  ).
wherein the synchronization circuit performs control so that the timing of a signal input from the input interface to the conversion and the timing of a signal read from the retention unit and input to the conversion circuit have a predetermined timing relationship. ([¶0087] "A subsequent axonal signal by the level generator circuit 454 comprises a pulse about 200 ms long for implementing programming of the synaptic device 22 at the cross-point junction for the drivers X2 and X3. This signal functions to increase or decrease conductance of synaptic device 22 at a cross-point junction coupling the axon driver X3 and the dendrite driver X2, as a function of time since a last spiking of the electronic neuron firing a spiking signal into the axon driver X3 and the dendrite driver X2."). 

Friedman and Young are both directed towards neuromorphic hardware systems.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the neuromorphic apparatus in Friedman with that in Young by implementing the spike timing dependent plasticity controllers used in Friedman. The combination would have been obvious because a person of ordinary skill in the art would be able to determine from Friedman ([¶0005] “Neuromorphic systems, also referred to as artificial neural networks, are computational systems that permit electronic systems to essentially function in a manner analogous to that of biological systems.”) which is incidental with the stated goal of the invention in Young to compute neural network inferences in hardware.

Regarding claim 10, claim 10 effectively mirrors claim 2 and is therefore rejected under a similar interpretation.

Regarding claim 11, claim 11 effectively mirrors claim 3 and is therefore rejected under a similar interpretation.

Regarding claim 12, Friedman teaches The array device according to claim 1, wherein the first signal or the second signal which is input from the retention unit to the first array area is synchronized with another signal which is input to the first array area. ([0004] "The essence of our individual experiences is stored in the conductance of the synapses. The synaptic conductance can change with time as a function of the relative spike times of pre-synaptic and post-synaptic neurons, as per spike-timing dependent plasticity (STDP)" [¶0036] "A spiking electronic neuron integrates inputs from other neurons through programmable PCM synapses, and spikes when the integrated input exceeds a pre-determined threshold" [¶0061] "In block 201, in an evaluation phase, the neuron determines if the integrated input value stored in its main memory 153 exceeds the threshold value σ. If the integrated input value exceeds the threshold value, then a firing condition is satisfied, indicating the neuron is spiking." Another signal being synchronized with first or second signal is interpreted as equivalent to the firing signal resulting from the integrated input value being exceeded.). 

Regarding claim 13, Friedman teaches The array device according to claim 4, wherein the first signal or the second signal which is input from the retention unit to the first array area and the other signal which is input to the first array area are both data in discrete unit times, and (Any signal (analog current, which may be digitized by an interface block) at the dendrite d of the neuron 101 (such as from pre-synaptic neurons 102, 103, 104) is received by a memory block 164 (FIG. 3) and stored therein. digitized analog data is necessarily in discrete unit times.  ).
wherein the other signal is a signal which is temporally subsequent to the first signal or the second signal which is input from the retention unit to the first array area. ([0004] "The essence of our individual experiences is stored in the conductance of the synapses. The synaptic conductance can change with time as a function of the relative spike times of pre-synaptic and post-synaptic neurons, as per spike-timing dependent plasticity (STDP)" [¶0036] "A spiking electronic neuron integrates inputs from other neurons through programmable PCM synapses, and spikes when the integrated input exceeds a pre-determined threshold" [¶0061] "In block 201, in an evaluation phase, the neuron determines if the integrated input value stored in its main memory 153 exceeds the threshold value σ. If the integrated input value exceeds the threshold value, then a firing condition is satisfied, indicating the neuron is spiking." [¶0062] Another signal being synchronized with first or second signal is interpreted as equivalent to the firing signal resulting from the integrated input value being exceeded.  The STDP signal firing is explicitly temporally subsequent.). 

Regarding claim 14, claim 14 effectively mirrors claim 6 and is therefore rejected under a similar interpretation.

Regarding claim 15, claim 15 effectively mirrors claim 7 and is therefore rejected under a similar interpretation.

Regarding claim 16, claim 16 effectively mirrors claim 8 and is therefore rejected under a similar interpretation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY VINCENT BOSTWICK whose telephone number is (571)272-4720. The examiner can normally be reached M-F 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SB/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124